Citation Nr: 0001275	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder claimed as paranoid personality disorder.

2. Entitlement to service connection for a right knee 
disorder.

3. Entitlement to service connection for a right hip 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In an October 1997 statement to the RO, the veteran raised 
the issue of entitlement to service connection for post-
traumatic stress disorder.  Inasmuch as this issue is not 
inextricably intertwined with the issues prepared and 
certified for appellate review, and has not been procedurally 
developed or certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran claims that service connection for a psychiatric 
disorder, a right knee disorder, and a right hip disorder is 
warranted because these disorders were incurred during her 
period of active duty.  Specifically, she claims that she 
sustained a right knee injury in May 1992, a right hip 
fracture in March 1992, and was diagnosed with a personality 
disorder in February 1992.  

Review of the claims file reflects that, although the veteran 
had active military service from January to September 1992, 
the service medical records available for review are limited 
to the period from June to August 1992.  In this regard, a 
February 1997 Formal Finding of Unavailability of Service 
Records shows that, although these records were requested in 
August, October, and December 1996; such efforts were futile 
and the records were unavailable.  However, the claims file 
also includes a September 1992 Rating Decision for Vocational 
Rehabilitation Purposes which notes that the veteran's 
service medical records, for the period from January to June 
1992, were reviewed.  The veteran's actual Vocational 
Rehabilitation folder is not associated with her claims 
folder.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, although the Board regrets further delay, in 
light of the above and to ensure due process, this case is 
remanded to the RO for the following:

The RO should obtain the veteran's VA 
Vocational and Rehabilitation folder and 
this folder should be associated with the 
claims file.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


